United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Parsons, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1342
Issued: October 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 20, 2007 appellant filed a timely appeal of the January 19, 2007 decision of the
Office of Workers’ Compensation Programs which denied further merit review. Because more
than one year elapsed between the most recent merit decision of January 9, 2006 and the filing of
this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim pursuant to
20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration.
FACTUAL HISTORY
On April 11, 2000 appellant, then a 40-year-old carrier, filed an occupational disease
claim alleging that he developed bilateral carpal tunnel syndrome in the performance of duty. He
became aware of his condition on June 1, 1999. Appellant did not stop work but returned to a

limited-duty position.1 He retired on June 15, 2002. The Office accepted the claim for right
carpal tunnel syndrome.
Appellant came under the treatment of Dr. Gary Yarbrough, a Board-certified family
practitioner. In reports dated January 17, 2000 to February 5, 2001, the physician noted that
appellant was a letter carrier, who performed repetitive duties involving both arms and
experienced pain and paresthesias in his hands. An electromyogram (EMG) of February 9, 2000
revealed right median mononeuropathy of the wrist primarily involving the motor fibers, mild to
moderate in nature and consistent with right carpal tunnel syndrome. Dr. Yarbrough diagnosed
bilateral carpel tunnel syndrome and recommended wrist and forearm splints. In reports dated
February 2 and 19, 2001, Dr. Yarbrough noted a worsening of appellant’s carpal tunnel
syndrome and referred him to Dr. Paul Toma, an osteopath, for an endoscopic carpal tunnel
release which was performed on March 5, 2001. Appellant continued postoperative treatment
with Dr. Yarbrough. In reports dated April 6 to June 20, 2001, he stated that appellant’s
symptomology was slowly resolving with residual weakness and diminished functional capacity
in the right hand and forearm. He noted that an EMG dated April 27, 2001 revealed no
abnormalities.2
Dr. Yarbrough subsequently noted appellant’s continued complaints of pillar pain of the
right hand, osteoarthritis and fusiform in the right wrist. On March 15, 2002 he opined that
appellant had reached maximum medical improvement with respect to his bilateral carpal tunnel
syndrome and hip condition. Dr. Yarbrough opined that appellant was permanently disabled
from his position as a letter carrier.3
On June 26, 2002 appellant filed a claim for a schedule award. On March 25, 2003 the
Office referred appellant for a second opinion evaluation by Dr. Michael H. Munhall, a Boardcertified orthopedic surgeon. He was requested to rate any impairment in accordance with the
American Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed.
2001) (A.M.A, Guides).4 In a report dated April 14, 2003, Dr. Munhall found that appellant
sustained one percent permanent impairment of the right arm and a five percent permanent
impairment of both the left and right lower extremity. In a report dated April 14, 2003, an Office
medical adviser concurred with Dr. Munhall’s impairment rating.

1

On September 22, 1999 appellant filed a Form CA-2, notice of occupational disease, which was accepted by the
Office for aggravation of traumatic arthritis of both hips, File No. 11-0174207. This claim was consolidated with
the current claim before the Board.
2

In the course of developing the claim regarding continuing residuals of his work-related condition, the Office
referred appellant to a second opinion physician and also to an impartial medical examiner.
3

Appellant was offered a position as a limited-duty city letter carrier effective March 4, 2002. On June 21, 2002
the Office advised that appellant returned to a modified position as a letter carrier on March 4, 2002 and has been
working successfully for 60 days. The Office determined that this position fairly and reasonably represented
appellant’s wage-earning capacity with no loss of wage-earning capacity.
4

A.M.A., Guides (5th ed. 2001).

2

In a decision dated June 5, 2003, the Office granted appellant schedule awards for a
10 percent permanent impairment to both lower extremities. The period of the award was from
May 6 to November 23, 2003. On August 18, 2003 the Office granted appellant a schedule
award for one percent permanent impairment of the right upper extremity. The period of the
award was from April 14 to May 5, 2003.
In a letter dated August 16, 2004, appellant requested reconsideration of the schedule
award for the right arm. He noted that he was not requesting reconsideration of the 10 percent
permanent impairment of the bilateral lower extremities. In a May 19, 2004 report, Dr. Bruce
Silverberg, a Board-certified orthopedic surgeon, opined that appellant was not at maximum
medical improvement with respect to the condition of bilateral carpal tunnel syndrome and
recommended an EMG. An EMG dated July 9, 2004 revealed right distal median motor axonal
neuropathy greater than a sensory axonal or demyelinating neuropathy consistent with a right
carpal tunnel syndrome with recent denervation changes persisting, borderline left distal median
sensory latency prolongation suggestive of carpal tunnel syndrome
Dr. Silverberg’s report and the case record were referred to an Office’s medical adviser.
In a September 8, 2004 report, he advised that the medical evidence was inadequate to determine
impairment. He noted that Dr. Silverberg determined that appellant had not obtained maximum
medical improvement.
By decision dated September 9, 2004, the Office denied modification of the August 18,
2003 decision.
On September 8, 2005 appellant requested reconsideration. He submitted a statement
from Joseph Lombardo, a carpenter, who employed appellant as a handyman from May 2003 to
April 2004. Mr. Lombardo advised that appellant had medical restrictions which prevented him
from working full time.
In a decision dated January 9, 2006, the Office denied modification of the September 9,
2004 decision.
In a letter dated January 5, 2007, appellant requested reconsideration. He summarized his
employment and his medical treatment for bilateral carpal tunnel syndrome. Appellant asserted
that the Office misinterpreted Dr. Silverberg’s medical report and Mr. Lombardo’s statement.
He contended that he had residuals of his accepted bilateral carpal tunnel syndrome and should
be compensated for his condition.
By decision dated January 19, 2007, the Office denied appellant’s reconsideration request
on the grounds that his letter neither raised substantive legal questions nor included new and
relevant evidence and was therefore insufficient to warrant review of the prior decision.

3

LEGAL PRECEDENT
Under section 8128(a) of the Act,5 the Office has the discretion to reopen a case for
review on the merits. The Office must exercise this discretion in accordance with the guidelines
set forth in section 10.606(b)(2) of the implementing federal regulations,6 which provides that a
claimant may obtain review of the merits of his or her written application for reconsideration,
including all supporting documents, sets forth arguments and contain evidence that:
“(1) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(2) Advances a relevant legal argument not previously considered by the
[Office]; or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
[the Office.]”
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.7
ANALYSIS
Appellant’s January 5, 2007 request for reconsideration neither alleged nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Additionally, he did
not advance a relevant legal argument not previously considered by the Office.
Appellant did not submit any new medical evidence with his reconsideration request,
only a narrative statement which summarized his employment and his medical treatment for
bilateral carpal tunnel syndrome. He contended that the Office misinterpreted Dr. Silverberg’s
medical report and Mr. Lombardo’s statement and asserted that residuals of his accepted bilateral
carpal tunnel syndrome had not been adequately compensated. However, this is insufficient to
show that the Office erroneously applied or interpreted a specific point of law nor does it
advance a relevant legal argument not previously considered. The Board notes that the factual
aspects of appellant’s claim are not in dispute and were not the basis of the Office’s prior denial
of modification of the schedule award for the right upper extremity. Therefore, the Office
properly determined that this evidence did not constitute a basis for reopening the case for a
merit review. Appellant is not entitled to a review of the merits of his claim based on the first
and second above-noted requirements under section 10.606(b)(2).
Appellant did not submit any new evidence with his reconsideration request. The
Office’s January 9, 2006 merit decision denied modification of the August 18, 2003 decision
5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.606(b).

7

Id. at § 10.608(b).

4

granting appellant a schedule award for one percent impairment of the right arm finding there
was no medical evidence supporting that appellant had a greater impairment. The underlying
issue in this case is medical in nature. As noted, appellant did not submit any new and relevant
medical evidence with his reconsideration request.
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied his January 5, 2007 request for reconsideration.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 19, 2007 is affirmed.
Issued: October 23, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

